[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                                                  U.S. COURT OF APPEALS
                                                    ELEVENTH CIRCUIT
                   __________________________________
                                                     JANUARY 17, 2007
                                                     THOMAS K. KAHN
                              No. 06-13265
                                                          CLERK
                          Non-Argument Calendar
                   __________________________________

                     D.C. Docket No. 04-00348-CV-DF-5

TEDDIE GRIFFIN,

                                                       Plaintiff-Appellant,
                        versus

GEORGE V. RUNYON,
Deputy for Houston County Sheriff’s
Department, Houston County, State of Georgia,
in his individual capacity,

                                                       Defendant-Appellee.

                   _________________________________

                  Appeal from the United States District Court
                       for the Middle District of Georgia
                   __________________________________

                              (January 17, 2007)

Before TJOFLAT, BIRCH and DUBINA, Circuit Judges.


PER CURIAM:
      This is a Fourth (and Fourteenth) Amendment excessive force case, brought

under 42 U.S.C. § 1983 against a deputy sheriff, George Runyon, in his individual

capacity. The district court granted the deputy summary judgment in an order

entered on May 16, 2006. The court concluded – from the evidence taken in the

light most favorable to the plaintiff, Teddie Griffin – that, when deputy Runyon

encountered Griffin, he “had reasonable suspicion to believe that Griffin had

engaged in criminal trespass” and, therefore, that he was “authorized to investigate

the matter more fully and . . . to detain Griffin for questioning.” Id. at 23. And

when Griffin ignored the deputy’s commands to halt and attempted to flee, the

deputy’s use of pepper spray to subdue Griffin did not amount to excessive force

under the Fourth Amendment. Having concluded that no constitutional violation

occurred, the district court did not proceed to determine whether deputy Runyon’s

conduct contravened a clearly established Fourth Amendment rule such that

Runyon was entitled to qualified immunity.

      Griffin now appeals the summary judgment. Because we agree with the

district court that deputy Runyon did not employ excessive force in violation of

the Fourth Amendment, we affirm the court’s judgment. In his answer brief,

Runyon argues that we could also affirm the summary judgment on the ground




                                          2
that he is entitled to qualified immunity. Answer brief at 27-32.1 We agree. In

addition to denying Griffin’s claim on the ground that no constitutional violation

occurred, the district court could have gone on properly to hold that Runyon was

entitled to qualified immunity.

      AFFIRMED.




      1
          Griffin’s reply brief is silent regarding the qualified immunity issue.

                                                  3